Citation Nr: 0010986	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  97-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to 
December 1958, and from February to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the RO 
that denied claims of entitlement to increased ratings in 
excess of 10 percent for each service-connected knee 
disability.  This matter is also on appeal from a 
September 1998 rating decision that denied a claim of 
entitlement to service connection for gout.  

In a February 2000 brief, the veteran's representative raised 
the issue of whether the RO's failure to apply 38 C.F.R. 
§ 3.344 in reducing a 20 percent rating for service-connected 
left knee disability constituted clear and unmistakable error 
in a November 1971 rating decision.  This issue has not yet 
been addressed by the RO and is consequently referred to the 
RO for appropriate action.

(The issues of entitlement to increased ratings for left and 
right knee disabilities will be addressed in the REMAND that 
follows the decision below).


FINDING OF FACT

Evidence has been presented that tends to link gout with 
military service.



CONCLUSION OF LAW

The claim of service connection for gout is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

The veteran contends that service connection is warranted for 
gout because such disorder was first manifested during 
service.  Based on a review of the evidence, the Board finds 
that the veteran's claim of service connection for gout is 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.  The veteran's service medical records show that, in 
December 1955, he was hospitalized for an excision of a 
pilonidal cyst.  It was noted that there were no 
complications or sequelae.  In January 1958, the veteran was 
hospitalized for excision of a pilonidal cyst of chronic 
duration.  In February 1958, the veteran was hospitalized for 
complaints of boils about his buttocks.  Furuncles were 
excised and drained.  During the course of treatment, he had 
complained of persistent pain in the left ankle.  X-ray 
examination revealed negative findings.  Aspiration of the 
left ankle revealed six cubic centimeters of clear fluid that 
was sent to the laboratory for bacterial studies.  In March 
1958, cultures of the ankle fluid revealed no findings.  In 
April 1958, he was seen for complaints of pain in the left 
ankle since an operation two months earlier.  X-rays of the 
left ankle revealed no significant abnormalities.  In May 
1958, he was seen for complaints of a sore and tender left 
ankle.  A December 1958 separation examination report 
indicates that the veteran had boils on his buttocks while 
recuperating from a cystectomy.  It was also noted that he 
had developed edema of the left ankle and had been informed 
that it was probably an arthritic change.  

At a VA examination in February 1998, the veteran reported 
that, in 1957, he was hospitalized after developing a 
pilonidal cyst.  He noted that cultures showed a hemolytic 
strep.  He was treated with intravenous antibiotics.  During 
this time, he had some swelling in the left ankle, which was 
aspirated with completely negative fluid findings and x-ray 
findings.  He also reported developing a migraine-type pain 
with swelling especially in the right great toe.  History of 
gout was diagnosed.  The examiner opined that, after 
reviewing the veteran's claims file, it appeared that the 
left ankle swelling would have been secondary to the 
veteran's general septicemia secondary to the pilonidal cyst.  
The examiner further opined that the episode that was 
described in the medical record decades earlier was not a 
manifestation of gout.  It was noted that no specific blood 
tests were drawn at the time, but urinalysis showed 
absolutely no sign of any crystals.  The examiner further 
stated that the left ankle condition described in the medical 
record was not a manifestation of the veteran's presently 
diagnosed gout.

Correspondence from a private physician, dated in March 1999, 
indicates that a diagnosis of long-standing, chronic 
polyarticular gout was confirmed in January 1998, with a 
review joint fluid obtained from the veteran's right great 
toe that showed numerous intracellular monosodium urate 
crystals consistent with gout.  The physician noted that, in 
developing the history, it was obvious that the veteran had 
had gout for a long time.  The physician reported the 
veteran's history of having been hospitalized in 1956 with 
septicemia, when he was treated with antibiotics which 
triggered an episode of acute synovitis in the ankle which 
was aspirated with the fluid being obtained looking like 
Elmer's glue.  The physician opined that this undoubtedly 
represented an attack of gout triggered by antibiotic therapy 
in the setting of septicemia, which was a commonly seen 
event.  The physician disagreed with the February 1998 VA 
examiner's opinion that the veteran's ankle symptoms were due 
to infection, and indicated that, had the veteran had 
bacterial pyarthrosis, he almost certainly would have lost 
the use of the ankle, and had complete destruction of the 
articular cartilage within a day or two--the normal outcome 
in the 1950's of a bacterial infection of the ankle.  On the 
other hand, the physician opined that, if this episode was 
gout, the ankle would have returned to normal function as it 
did and be asymptomatic until the next episode of gout.  
According to the physician, the specific criteria for a 
diagnosis of gout indicates that there is no relationship 
between the serum uric acid and the presence or absence of 
gout, and that the presence or absence of gouty crystal in 
the urinalysis is of absolutely no value in determining 
whether a patient, at any given point in time, has gout.  The 
physician further noted that the VA examiner's statement that 
urinalysis in 1956 showed no evidence of crystals and that no 
specific blood tests were drawn at that time to support a 
diagnosis of gout was irrelevant.  The physician further 
stated that any rheumatologist would conclude similarly that 
the veteran had had intermittent attacks of gout dating back 
to 1956.

Implicit in the March 1999 private physician's opinion is the 
conclusion that the veteran's currently diagnosed gout is 
traceable to military service.  The reasonable inferences 
that may be made from reading the March 1999 physician's 
opinion, in connection with the other evidence of record, 
lead the Board to conclude that the veteran's claim of 
service connection for gout is well grounded.  In other 
words, there is a strong suggestion by competent authority 
that the veteran has gout that is attributable to his 
military service.  Under these circumstances, the Board finds 
that the claim of service connection for gout is well 
grounded.  See Caluza, 7 Vet. App. at 498.



ORDER

The claim of service connection for gout is well grounded; to 
this extent, the appeal is granted.


REMAND

Because the Board has concluded that the claim of service 
connection for gout is well grounded, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Epps, 
supra.

Although the veteran has submitted a private medical opinion, 
dated in March 1999, which suggests that his gout originated 
in service, it is not clear that the March 1999 physician's 
opinion was based on a thorough review of the veteran's 
entire history, especially review of records prepared 
contemporaneous with his military service.  Nevertheless, 
although the February 1998 VA examination report contains a 
contrary opinion regarding the etiology of the veteran's 
gout, it is also not clear that the VA examiner's opinion was 
based on a thorough review of the veteran's entire history, 
or that either opinion was grounded in medical authority 
regarding principles of rheumatology.  Therefore, in light of 
the uncertainty as to whether the veteran's diagnosed gout 
originated in service, the Board finds that further 
evidentiary development would be helpful to clarify such a 
relationship.  In cases such as this, VA's duty to assist 
under 38 U.S.C.A. § 5107(a) includes the duty to provide the 
appellant with a thorough and contemporaneous medical 
examination, one that includes a medical opinion as to 
whether the claimed disability is related to service.  Moore 
v. Derwinski, 1 Vet. App. 401, 405-06 (1991).  Because there 
is conflicting medical evidence regarding the etiology of the 
veteran's gout, a remand to resolve the conflict is required.

Turning to the issues of increased ratings for the left and 
right knee disabilities, the Board finds that, given the 
veteran's recently made argument that he experiences pain and 
stiffness in each knee, experiences a greater functional loss 
upon prolonged use of each knee, which in turn affects his 
ability to retain employment, and because the RO has 
indicated that symptoms other than subluxation and 
instability have been treated as part of each service-
connected knee disability, further evidentiary development is 
required.  This is so because the available medical evidence 
does not contain information relating to application of 
38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has held that, 
when evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  See DeLuca, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.  

VA examinations were conducted in April 1997 and February 
1998; however, it does not appear that the examiners 
undertook a sufficient DeLuca-type assessment.  The full 
extent of impairment, especially with repeated or prolonged 
use, is not clear from the report of either examination.  
Although the veteran's left and right knee have been rated 
only under Diagnostic Code 5257, the RO has indicated in the 
February 1999 supplemental statement of the case (SSOC) that 
symptoms other than subluxation or instability have been 
considered in rating the veteran's knee disabilities.  
Specifically, the RO discussed range of motion when 
evaluating the severity the veteran's knee disabilities.  
This determination by the RO requires another examination to 
comply with the mandates of DeLuca.  See Johnson v. Brown, 9 
Vet. App 7, 11 (1996).  Therefore, a remand is required for a 
new examination.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for his gout or 
knee problems that has not already been 
made part of the record.  The RO should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).

2.  The RO should then schedule the 
veteran for a VA examination by a 
rheumatologist to determine the nature 
and probable etiology of gout.  The 
veteran's history, current complaints, 
medical records (including service 
medical records) and examination findings 
must be considered in detail by the 
examiner.  The examiner should provide an 
opinion as to the medical probability 
that any currently diagnosed gout 
originated in, or is traceable to, 
military service.  The rationale for the 
examiner's opinions should be explained 
in detail.  All opinions should be 
reconciled with the opinions set forth in 
the February 1998 VA examination report, 
and in correspondence from the March 1999 
private practitioner.  The examiner 
should point to specific findings and 
medical authority to explain why his 
opinion differs from either of the two 
opinions already of record.

3.  The RO should also schedule the 
veteran for a VA orthopedic examination.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner for review.  
The rationale for the examiner's opinions 
should be explained in detail.  The 
examiner should make all findings 
necessary to determine the current 
severity of each service-connected knee 
debility.  See DeLuca, supra.  Any 
indicated studies should be accomplished.  
With respect to each knee, the examiner 
should describe any recurrent subluxation 
or lateral instability in terms of 
"slight," "moderate," or "severe" 
disability.  The examiner should record 
the range of motion observed on clinical 
evaluation.  Any pain with motion should 
be noted.  The examiner should indicate 
whether either knee exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  If the veteran 
is examined at a point of maximum 
debility, this should be noted.  

4.  Following completion of the 
foregoing, the RO should re-adjudicate 
the claims.  If any benefit sought is 
denied, a SSOC should be issued.  The 
SSOC should contain, among other things, 
a summary of the evidence received since 
the last SSOC was issued in 
February 1999.  38 C.F.R. §§ 19.29, 19.31 
(1999).  If the veteran does not appear 
for the orthopedic examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


